I respectfully dissent to the conclusion reached by the majority in the second assignment of error on the necessity of a reversal regarding the issue of the grand jury irregularity. I also dissent as to part of the analysis of the first assignment of error.
Vasquez v. Hillery (1986), 474 U.S. 254, 106 S. Ct. 617,88 L. Ed. 2d 598 is cited by the majority as requiring a reversal. I disagree. That case concerned a situation n which a factual determination was made that there had been a deliberate and total omission of blacks from the grand jury selection process. The holding by the United States Supreme Court was that when the grand jury selection has been tainted by such intentional discrimination, it is not possible to purify the taint by a subsequent conviction by the petit jury. However, that holding was very specifically directed at deliberate violations of the right to equal protection such as the purposeful exclusion of members of a racial group.
In Vasquez, the court stated:
"We reaffirmed our conviction that discrimination on the basis of race in the selection of grand jurors `strikes at the fundamental values of our judicial system *Page 244 
and our society as a whole,' and that the criminal defendant's right to equal protection of the laws has been denied when he is indicated by a grand jury from which members of a racial group purposefully have been excluded.
"* * *
"* * * [A] conviction cannot be understood to cure the taint attributable to a charging body selected on the basis of race. Once having found discrimination in the selection of a grand jury, we simply cannot know that the need to indict would have been assessed in the same way by a grand jury properly constituted. The overriding imperative to eliminate this systematic flaw in the charging process, as well as the difficulty of assessing its effect on any given defendant, requires our continued adherence to a rule of mandatory reversal." Id. at 262-264, 106 S.Ct. at 622-624,88 L.Ed.2d at 609.
Although appellant, in the instant case, never got his hearing on the issue of the extent of the irregularity, there is simply nothing to suggest that this was more than a technical error, much less a racial issue or civil rights problem.
The next issue concerns the first assignment and the prosecution's comment on the nonappearance of appellant's wife as a witness. I disagree with the primary analysis of the majority, but agree with their conclusion of harmless error. As did Judge Ford in his concurring opinion, I find myself in philosophical agreement with the dissent in State v. Hannah (1978), 54 Ohio St. 2d 84,93-94, 8 O.O.3d 84, 89-90, 374 N.E.2d 1359, 1365-1366. It was appellant, in his own testimony, who first mentioned the existence of this potential witness who apparently could corroborate portions of appellant's testimony. The defense should not be able to foreclose comment by the prosecution as to the existence of an invisible witness created by the defense. I cannot believe that Crim.R. 16 (C) (3) was intended to include such circumstances. Common sense requires the interpretation that the rule was intended to prevent the defense from being blindsided. That was not the case in the instant matter. Regardless, I agree that any error in this regard was harmless.
I, therefore, dissent as to the key issue involving the alleged grand jury irregularity, and I would affirm the judgment of the trial court in all other respects. *Page 245